200 F.3d 499 (7th Cir. 1999)
JANE DOE, a minor, by JOHN DOE, individually and as father and next friend, and JANET DOE, individually and as mother and next friend,  Plaintiff-Appellee/Cross-Appellant,v.UNIVERSITY OF ILLINOIS, ALICE DEAN DAVIS-SMITH, JOEL CRAMES, HENRY MEARES, BARBARA L. WYSOCKI, WILLIAM R. SUTTON, THEODORE L. BROWN, SUSAN T. GONZO, and LARRY R. FAULKNER,  Defendants-Appellants/Cross-Appellees.
Nos. 96-3511 & 96-4148
In the United States Court of Appeals For the Seventh Circuit
Submitted July 28, 1999,Decided October 29, 1999Published December 23, 1999*

Appeal from the United States District Court for the Central District of Illinois. No. 96-1129--Michael M. Mihm, Judge.
Before Cummings,** Coffey, and Evans, Circuit Judges.
Per Curiam.


1
The Supreme Court vacated our judgment--Doe v. University of Illinois, 138 F.3d 653 (1998)--and remanded this case for further consideration in light of Davis v. Monroe County Board of Education, 526 U.S. ___ (1999). Upon that reconsideration, we reinstate and affirm that portion of our prior decision rejecting the University of Illinois' claim of Eleventh Amendment immunity. In all other respects, we REMAND this case to the district court for reconsideration of the plaintiff's claim against the "deliberate indifference" liability standard established by the Supreme Court in Davis.


2
SO ORDERED.



Notes:


*
 This decision was originally issued as an unpublished order. The United States of America subsequently filed a motion requesting publication pursuant to Circuit Rule 53(d)(3). The panel has granted that motion, and accordingly its decision is now being reissued as a published decision.


**
 Judge Cummings participated in this case when we decided it in 1998. Regrettably, the judge passed away on April 24, 1999.